USCA11 Case: 21-12392       Date Filed: 08/18/2022   Page: 1 of 14




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-12392
                    Non-Argument Calendar
                    ____________________

GREGORY JODI JELOUDOV,
                                               Plaintiff-Appellant,
versus
WILLIAM D. SNYDER,
Sheriff of Martin County, Florida,
CORY GITLIN,
Deputy,
KEVIN KRYZDA,
Supervisor,
DEPUTY CASTORO,
Individually,
MARTIN COUNTY, FLORIDA,
DANIEL J. BONGINO,
USCA11 Case: 21-12392       Date Filed: 08/18/2022   Page: 2 of 14




2                     Opinion of the Court                21-12392

an individual,
et al.,


                                             Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 2:21-cv-14248-AMC
                    ____________________

Before WILSON, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
      Gregory Jodi Jeloudov appeals the district court’s order dis-
missing the amended complaint as a shotgun pleading. We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        Jeloudov sued Martin County Sheriff William Snyder, three
of his deputies (Cory Gitlin, Kevin Kryzda, and “Deputy Castoro”),
and an individual, Daniel Bongino, for violating Jeloudov’s consti-
tutional rights under 42 U.S.C. section 1983 and 18 U.S.C. section
242. The original complaint was forty-two pages and 156 para-
graphs and also attached twenty-two pages of exhibits. Jeloudov
alleged that the defendants: (1) violated the Fourth and Fourteenth
Amendments and the Privileges and Immunities Clause by
USCA11 Case: 21-12392         Date Filed: 08/18/2022      Page: 3 of 14




21-12392                Opinion of the Court                           3

discriminating on the basis of transgender status; (2) violated the
Americans with Disabilities Act and the Rehabilitation Act by “ig-
noring” requests for help; (3) intentionally and negligently inflicted
emotional distress; (4) committed gender identity and sexual orien-
tation harassment and discrimination, in violation of Florida and
federal law; and (5) engaged in a civil conspiracy.
       The district court struck the original complaint as a shotgun
pleading. It explained that “[f]irst, the factual allegations are replete
with conclusory, vague, and immaterial facts not obviously con-
nected to any particular cause of action such that the [c]ourt cannot
determine the factual or legal bases for the claims.” Also, the dis-
trict court wrote that it couldn’t “determine what any of the
[d]efendants’ alleged roles were because the [c]omplaint assert[ed]
each [c]ount against all [d]efendants, despite stark differences in al-
leged wrongs against [p]laintiff.” Finally, it pointed out, “[i]n addi-
tion to being largely incomprehensible, none of the [c]omplaint’s
averments describe[d] with any cogency the nature of [p]laintiff’s
claims, the events from which those claims arose, or the precise
cause of action at issue—constitutional, statutory, tort, or other-
wise.” The district court gave Jeloudov a chance to amend, but it
required that the amended complaint be no longer than twenty-
five pages and warned that failure to comply would result in dis-
missal of the case.
      Jeloudov filed an amended complaint against Sheriff Snyder,
three of his deputies (Kyrzda, Buckley, and Castoro), and Mr.
Bongino, and added Martin County and Governor Ron DeSantis as
USCA11 Case: 21-12392       Date Filed: 08/18/2022   Page: 4 of 14




4                     Opinion of the Court               21-12392

defendants. The amended complaint relied on seven alleged inci-
dents:
    • On February 3, 2018, a non-defendant—“Detective Alli-
      son”—“drunkenly wa[]ved and point[ed] his service-issued
      weapon” and “threaten[ed]” Jeloudov. Jeloudov called the
      “defendants” for help, but the “defendants” ignored the con-
      cerns because Deputy Allison was a “good Christian man”
      who would “never hurt anybody.”
    • On October 8 and 9, 2018, at Sheriff Snyder’s direction, un-
      named deputies blocked Jeloudov’s driveway, leaving
      Jeloudov unable to leave home. The unnamed deputies al-
      most ran over Jeloudov’s cats. When Jeloudov tried to re-
      port the unnamed deputies for animal abuse, Sheriff Snyder
      refused to accept the report.
    • On December 18, 2018, Jeloudov tried to use the women’s
      bathroom at a local gym. Mr. Bongino was there and called
      Sheriff Snyder to demand that his deputies remove Jeloudov
      and “prosecute [Jeloudov] for ‘damaging the rights of bio-
      logical women and girls.’” The deputies arrived “almost im-
      mediately” and detained Jeloudov.
    • Jeloudov’s neighbors complained to the defendants that
      Jeloudov offended their family values and Christian beliefs.
      The neighbors threatened, stalked, and illegally surveilled
      Jeloudov. When Jeloudov complained to the sheriff’s office,
      Deputy Buckley took the complaint but refused to identify
      Jeloudov as a woman on the police report.
USCA11 Case: 21-12392       Date Filed: 08/18/2022    Page: 5 of 14




21-12392              Opinion of the Court                        5

   • On August 31, 2020, Sheriff Snyder sent out a Twitter post
     “directed at” Jeloudov and Jeloudov’s community, which
     was an “overt threat” and a “warning” to “those” communi-
     ties. Sheriff Snyder called himself an “Agent of Light” and
     “Central Truth of Moral Universe.”
   • On October 31, 2020, the defendants refused to assist when
     some “parents with children” told Jeloudov that then-Presi-
     dent Trump would be reelected and advised Jeloudov to “go
     back into the closet.” The “[d]efendants” ignored Jeloudov’s
     request to register hate crimes with the Florida Attorney
     General and the FBI Hate Crime Division.
   • On March 31, 2021, a neighbor pointed a firearm and said
     that Jeloudov deserved to die for opposing America. The
     defendants told Jeloudov that they would not assist because
     “[e]veryone knows you’re an [a]nti-Christ.”
The amended complaint alleged eighteen counts against the de-
fendants:
   • Count one alleged that Sheriff Snyder, Deputy Buckley,
     Deputy Castoro, Deputy Gitlin, Mr. Bongino and Governor
     DeSantis (but not Martin County) violated the Equal Protec-
     tion Clause by: ignoring calls for help; not allowing
     Jeloudov to use the women’s bathroom at the fitness club
     and at the sheriff’s office; enforcing the law in favor of Dep-
     uty Allison and Jeloudov’s neighbors; misgendering
     Jeloudov; and referring to Jeloudov as a male on the police
     reports.
USCA11 Case: 21-12392       Date Filed: 08/18/2022   Page: 6 of 14




6                     Opinion of the Court               21-12392

    • Count two alleged that Sheriff Snyder, Deputy Gitlin, Dep-
      uty Castoro, Governor DeSantis, and Mr. Bongino violated
      the Americans with Disabilities Act and the Rehabilitation
      Act by ignoring Jeloudov’s requests for help.
    • Count three alleged that the defendants intentionally in-
      flicted emotional distress by demanding to see Jeloudov’s
      genitalia and referring to Jeloudov as an “anti-Christ.”
    • Count four alleged that Sheriff Snyder, Deputy Castoro,
      Martin County, Mr. Bongino, and Governor DeSantis dis-
      criminated against Jeloudov on the basis of gender identify
      and sexual orientation by not training or disciplining the
      deputies for their actions.
    • Count five alleged that Sheriff Snyder, Martin County, Mr.
      Bongino, and Governor DeSantis engaged in a civil conspir-
      acy by singling out and “demonizing” Jeloudov and
      Jeloudov’s “community.”
    • Count six alleged that Deputy Castoro falsely imprisoned
      Jeloudov.
    • Count seven alleged that Sheriff Snyder, Martin County, Mr.
      Bongino, and Governor DeSantis destroyed the reports
      Jeloudov submitted, in violation of state and federal law.
    • Count eight alleged that Sheriff Snyder, Martin County, Mr.
      Bongino, and Governor DeSantis tampered with witnesses
      and obstructed justice by destroying the reports and “engag-
      ing” the neighbors to intimidate Jeloudov from speaking
      out.
USCA11 Case: 21-12392       Date Filed: 08/18/2022    Page: 7 of 14




21-12392               Opinion of the Court                       7

   • Count nine alleged that Sheriff Snyder and Martin County
     made written and electronic threats on Twitter.
   • Count ten alleged that Sheriff Snyder, Martin County, and
     Governor DeSantis illegally monitored and surveilled
     Jeloudov.
   • Count eleven alleged that Sheriff Snyder, Martin County,
     Mr. Bongino, and Governor DeSantis stalked Jeloudov.
   • Count twelve alleged that Sheriff Snyder, Martin County,
     Mr. Bongino, and Governor DeSantis failed to report hate
     crimes against Jeloudov.
   • Count thirteen alleged that the defendants failed to inter-
     vene and prevent domestic violence against a neighbor.
   • Count fourteen alleged that the defendants violated the
     Americans with Disabilities Act by enforcing the law in favor
     of Jeloudov’s non-disabled neighbors.
   • Counts fifteen through eighteen alleged that the defendants
     violated the Equal Protection Clause by enforcing the law in
     favor of Jeloudov’s non-veteran, non-Jewish, non-LGBTQ+,
     and non-immigrant neighbors.
         The district court dismissed the amended complaint because
it “fail[ed] to resolve the issues from the original [c]omplaint and
remain[ed] incomprehensible.” The amended complaint, the dis-
trict court explained, “present[ed] conclusory and vague factual al-
legations, fail[ed] to distinguish between [d]efendants, and shed[]
no light on the underlying legal foundation.” “The [a]mended
[c]omplaint,” the district court concluded, “ha[d] not advanced
USCA11 Case: 21-12392         Date Filed: 08/18/2022     Page: 8 of 14




8                       Opinion of the Court                  21-12392

beyond a shotgun pleading.” Because the district court had already
warned Jeloudov that his original complaint was a shotgun plead-
ing, it declined to allow another amendment. The district court
dismissed Jeloudov’s federal claims with prejudice and the state
claims without prejudice. Jeloudov timely appealed.
                     STANDARD OF REVIEW
       We review for an abuse of discretion the district court’s dis-
missal of a complaint as a shotgun pleading. Barmapov v. Amuial,
986 F.3d 1321, 1324 (11th Cir. 2021).
                            DISCUSSION
        Jeloudov first argues that the district court’s order was insuf-
ficiently detailed to allow for appellate review. But the district
court gave a “sufficient explanation[] of [its] ruling[] so as to pro-
vide this [c]ourt with an opportunity to engage in meaningful ap-
pellate review.” See Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir.
2007). The district court explained that the amended complaint
was a shotgun pleading because it was incomprehensible, con-
tained conclusory and vague factual allegations, did not distinguish
between defendants, and shed no light on the underlying legal
foundation. And the district court also explained that it had already
given Jeloudov a chance to amend and it would not give another.
This is enough for us to understand why the district court ruled the
way it did and to review its decision.
       Jeloudov next argues that the district court erred in dismiss-
ing the amended complaint as a shotgun pleading because (1) the
USCA11 Case: 21-12392        Date Filed: 08/18/2022      Page: 9 of 14




21-12392                Opinion of the Court                         9

Weiland [v. Palm Beach County Sheriff’s Office, 792 F.3d 1313
(11th Cir. 2015)] standard does not apply to litigants who represent
themselves and (2) the district court should have waited for the de-
fendants to move to dismiss rather than act on its own. Jeloudov
also contends that the amended complaint wasn’t a shotgun plead-
ing because: (3) it did not incorporate all the allegations into each
count; (4) each count specified the defendants it referred to; (5) the
defendants admitted in their emails that they could understand the
claims; (6) the term “the defendants” didn’t deprive the defendants
of notice of what conduct they were alleged to have committed;
and (7) the amended complaint contained enough details—dates,
specific incidents, and specific constitutional provisions—to com-
ply with rule 8.
      “A shotgun pleading is a complaint that violates either Fed-
eral Rule of Civil Procedure 8(a)(2) or [r]ule 10(b), or both.” Bar-
mapov, 986 F.3d at 1324. Rule 8(a)(2) requires the complaint to
provide “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And rule 10(b)
requires a party to “state its claims or defenses in numbered para-
graphs, each limited as far as practicable to a single set of circum-
stances.” Fed. R. Civ. P. 10(b).
       We have identified four categories of shotgun pleadings:
“complaint[s] containing multiple counts where each count adopts
the allegations of all preceding counts”; complaints “replete with
conclusory, vague, and immaterial facts not obviously connected
to any particular cause of action”; complaints that do not separate
USCA11 Case: 21-12392        Date Filed: 08/18/2022     Page: 10 of 14




10                      Opinion of the Court                 21-12392

into a different count each cause of action or claim for relief; and
complaints that assert “multiple claims against multiple defendants
without specifying which of the defendants are responsible for
which acts or omissions, or which of the defendants the claim is
brought against.” Weiland, 792 F.3d at 1321–23. “[T]o one degree
or another,” shotgun pleadings fail to “give the defendants ade-
quate notice of the claims against them and the grounds upon
which each claim rests.” Id. “A district court that receives a shot-
gun pleading should strike it and instruct [the party] to replead the
case—even if the other party does not move the court to strike the
pleading.” Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358
(11th Cir. 2020).
        The district court did not err in striking the amended com-
plaint as a shotgun pleading. First, the amended complaint was re-
plete with vague and conclusory allegations. For example, counts
seven and eight (destruction of evidence and obstruction of jus-
tice), and counts fourteen through eighteen (discrimination on the
basis of disability, veteran status, religion, sexual orientation, and
nationality), alleged that the defendants treated Jeloudov worse
than the neighbors—without any supporting allegations as to who
did what and when. Counts ten (illegal surveillance), eleven (stalk-
ing), twelve (failure to report a hate crime), and thirteen (failure to
intervene) were just as vague and conclusory.
       Second, Jeloudov grouped defendants together without clar-
ifying who committed the complained-of acts. Count three (inten-
tional infliction of emotion distress) alleged, for example, that
USCA11 Case: 21-12392       Date Filed: 08/18/2022     Page: 11 of 14




21-12392               Opinion of the Court                        11

Sheriff Snyder, Deputy Gitlin, Deputy Castoro, Deputy Buckley,
Martin County, Mr. Bongino, and Governor DeSantis compared
Jeloudov to the anti-Christ, but its “plain that all of the defendants
could not have participated in every act complained of.” See Mag-
luta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). Counts two
(disability and veteran status harassment) and four (gender identity
and sexual orientation harassment) had the same problem.
       Third, Jeloudov grouped multiple causes of action into the
same count. Count one, for example, alleged “Discrimination,
Failure to Intervene, Causing Deprivation of Plaintiffs Rights, Priv-
ileges, Or Immunities Secured by The Constitution and Laws of
The United States in Violation of The First, Fourth and Fourteenth
Amendment of The US Constitution and Violation of the Equal
Protection Statutes.” Jeloudov alleged that: Sheriff Snyder ignored
Deputy Allison’s threats; “defendants” enforced the law in favor of
Deputy Allison and the neighbors; Sheriff Snyder, Deputy Gitlin,
Deputy Castoro, Deputy Buckley, Deputy Kryzda and Governor
DeSantis covered up for and protected the neighbors; Deputy
Gitlin asked if Jeloudov was a “biological male” and said Jeloudov
needed to “prove she [was] a woman” and “Jewish” for the police
reports; Governor DeSantis told Jeloudov that Deputy Gitlin’s ac-
tions were “moral”; Governor DeSantis signed legislation exclud-
ing Jeloudov from educational, recreational, and sport activities;
and Sheriff Snyder misgendered Jeloudov. Jeloudov violated the
fourth category of shotgun pleadings by stuffing multiple claims
against multiple defendants into a single count.
USCA11 Case: 21-12392        Date Filed: 08/18/2022     Page: 12 of 14




12                      Opinion of the Court                 21-12392

       None of Jeloudov’s counterarguments are persuasive. First,
while Jeloudov is correct that Weiland dealt with a counseled com-
plaint, “this circuit’s shotgun-pleading rule applies to everyone,”
even though “we ordinarily give pro se litigants more leeway when
it comes to drafting.” Pinson v. JPMorgan Chase Bank, N.A., 942
F.3d 1200, 1208 (11th Cir. 2019).
         Second, contrary to Jeloudov’s claim, the district court acted
properly in striking the amended complaint on its own motion.
This is because rules 8 and 10 are, in part, “written for the benefit
of the court, which must be able to determine which facts support
which claims, whether the plaintiff has stated any claims upon
which relief can be granted, and whether evidence introduced at
trial is relevant.” Barmapov, 986 F.3d at 1324.
      Third, while Jeloudov is correct that the amended complaint
did not incorporate earlier counts into later ones and specified
which counts were directed at which defendants, it was still a shot-
gun pleading under the other Weiland categories.
       Fourth, Jeloudov argues that using the term “defendants”
didn’t deprive the defendants of notice of what conduct they were
alleged to have committed. But a complaint is a “quintessential
‘shotgun’ pleading” where, just like here, it “is replete with allega-
tions that ‘the defendants’ engaged in certain conduct, making no
distinction between the [seven] defendants charged, though geo-
graphic and temporal realities make plain that all of the defendants
could not have participated in every act complained of.” Magluta,
256 F.3d at 1284.
USCA11 Case: 21-12392       Date Filed: 08/18/2022     Page: 13 of 14




21-12392               Opinion of the Court                        13

       Fifth, Jeloudov argues that the district court violated rule
52(a)(6). Rule 52(a)(6) allows appellate courts to set aside a lower
court’s “findings of fact” only if they are clearly erroneous. Fed. R.
Civ. P. 52(a)(6). But the clearly erroneous standard is not applica-
ble here because the district court did not make any findings of fact;
it concluded as a matter of law that the amended complaint was a
shotgun pleading.
       Sixth, Jeloudov argues that the district court erred in not al-
lowing discovery. But, because the district court made a legal de-
termination as to the sufficiency of Jeloudov’s amended complaint,
no discovery was necessary. See Chudasama v. Mazda Motor
Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Facial challenges to
the legal sufficiency of a claim . . . always presents a purely legal
question; there are no issues of fact because the allegations con-
tained in the pleading are presumed to be true. Therefore, neither
the parties nor the court have any need for discovery before the
court rules on the motion.”).
        Finally, Jeloudov contends that the district court should
have given leave to amend. It is true that, “[w]here a more care-
fully drafted complaint might state a claim, a plaintiff must be given
at least one chance to amend the complaint before the district court
dismisses the action with prejudice.” Woldeab v. Dekalb Cnty. Bd.
of Educ., 885 F.3d 1289, 1291 (11th Cir. 2018). But Jeloudov already
had one chance to amend the complaint. The district court was
not required to give a third chance to comply with rule 8. Id.
USCA11 Case: 21-12392       Date Filed: 08/18/2022     Page: 14 of 14




14                     Opinion of the Court                 21-12392

      In short, the district court didn’t abuse its discretion in dis-
missing Jeloudov’s amended complaint as a shotgun pleading.
      AFFIRMED.